Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of application 14559614 (filed 12/03/2014, now U.S. Patent #10111243), which claims priority from the following provisional applications: 62024302 (filed 07/14/2014), 61983089 (filed 04/23/2014), 61983086 (filed 04/23/2014), 61983095 (filed 04/23/2014), 61983099 (filed 04/23/2014), and 61911960 (filed 12/04/2013).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 26, 29, 46, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 line 27, "the use period" has no antecedent basis.  Similar problem appears in claim 46.
Claim 29 line 4, the term “SMS” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  Similar problem appears in claim 49.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-29, 31, 46-49, 51, and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau et al. (US 20140080535 A1, as cited in the IDS, hereinafter Gauvreau), in view of Roberts et al. (US 20150087347 A1, hereinafter Roberts).

Regarding claim 26, Gauvreau teaches a method for controlling access to shared spectrum, the method comprising (in general, see fig. 3 and corresponding paragraphs 116-124, see also fig. 2 and it paragraphs 86-115 for additional background information; NOTE: the teaching of fig. 4 is not currently being used for rejection, however, it could also be considered for rejection purposes): 
receiving, by a spectrum access system (e.g. the SSM), an access authorization request from a requesting device to use a bandwidth in a shared spectrum managed by the spectrum access system (see at least para. 116 along with para. 86, e.g. “…an AU may request a spectrum allocation … The AU may request the spectrum to be allocated be within a frequency band, such as 3.5 GHz (e.g. federal sharing spectrum), NOTE: an AU can be any one of an PAU, SAU, or GAAU); 
receiving, by the spectrum access system, a first spectrum sensing measurement associated with the bandwidth from an infrastructure node, wherein the first spectrum sensing measurement comprises a detection of a usage of the shared spectrum by an incumbent user, wherein the detection identifies a known spectral pattern extracted by the spectrum access system (see at least para. 121 and 115 along with para. 155-156, e.g. the AU monitors and reports SSM metrics from allocated 
receiving, by the spectrum access system, a second spectrum sensing measurement from at least one infrastructure node or user equipment, wherein the second spectrum sensing measurement comprises a detection of a usage of the shared spectrum by a non-incumbent user (see at least para. 121 and 115 along with para. 155-156, e.g. the AU monitors and reports SSM metrics from allocated spectrums, unallocated spectrums, other channels in the background that may be used in the future, or channels that is used by other AUs, etc.; NOTE: “The [metrics] message may include information related to the bandwidth being used by the tier 2 or tier 3 users”);
combining, by the spectrum access system, the second spectrum sensing measurement with real time accounting streaming data from the at least one infrastructure node or user equipment (see at least para. 103 along with para. 95-98, e.g. “The SSM may maintain status information for the spectrum segments. The status information may be referred to as a spectrum status map. The spectrum status map may include PAU information…, SAU information…, GAAU information…”);
managing, by the spectrum access system, a decision making process for the bandwidth in the shared spectrum based on the combination of the second spectrum sensing measurement and the real time accounting streaming data and the first spectrum sensing measurement (see at least para. 103 along with para. 95-98, e.g. the 
granting, by the spectrum access system, rights to the requesting device to use the bandwidth in the shared spectrum during the use period based on the decision making process (see at least para. 124 along with para. 103-104, e.g. the SSM may use the spectrum status map to allocate spectrum to AUs).
Gauvreau differs from the claim, in that, it does not specifically disclose an Incumbent Tier Specialized Sensor; which is well known in the art and commonly used for improving spectrum allocation in a shared spectrum use environment.
Roberts, for example, from the similar field of endeavor, teaches similar or known mechanism of using an Incumbent Tier Specialized Sensor for identifying known spectral pattern (see at least para. 47 of Example 1); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Roberts into the method of Gauvreau for improving spectrum allocation in a shared spectrum use environment.

Regarding claim 27, Gauvreau in view of Roberts teaches at least one of the first spectrum sensing measurement or the second spectrum sensing measurement comprises at least one of Channel State Information (CSI), Received Signal Strength Indicator (RSSI), Adjacent Channel Power Ratio (ACPR), or band sweeping. (Gauvreau, see at least para. 121 along with para. 115 and 155-156, e.g. monitoring and reporting each frequency and spectrum bands’ status, strength, power, etc.)
Regarding claim 28, Gauvreau in view of Roberts teaches the spectrum access system monitors transmission in a spectral bandwidth over at least one of a geographic location, frequency, or time, based on at least one of the first spectrum sensing measurement or the second spectrum sensing measurement.  (Gauvreau, see at least para. 103 along with para. 155-156, e.g. location, frequency, or time)

Regarding claim 29, Gauvreau in view of Roberts teaches the real time accounting streaming data comprises information associated with at least one of radio resource management that has taken place at infrastructure nodes, mobile broadband sessions that have occurred, or SMS or circuit switched activity that has occurred. (Gauvreau, see at least para. 103, e.g. status information/spectrum status map)

Regarding claim 31, Gauvreau in view of Roberts teaches based on the combination of the second spectrum sensing measurement and the real time accounting streaming data, the spectrum access system further performs at least one of: calculating efficiency of spectrum usage of the shared spectrum; determining reserve bid amounts; or monitoring spectrum usage of the one or more secondary devices for anticompetitive behavior.  (Gauvreau, see at least para. 124 along with para. 103-104, e.g. the SSM determines spectrum efficiency for spectrum allocation)

Regarding claim 54, Gauvreau in view of Roberts teaches after a predetermined time into an access authorization period, the spectrum access system is further configured to determine that allocated spectrum resources are not being used 

Regarding claims 46, 47, 48, 49, 51, and 55, these claims are rejected for the same reasoning as claims 26, 27, 28, 29, 31, and 54, respectively, except each of these claims is in system claim format.
To be more specific, Gauvreau in view of Roberts also teaches a same or similar system with at least one processor and memory (Gauvreau, see at least fig. 1B), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered.  Regarding independent claims 26 and 46, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.

Conclusion
The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465